Citation Nr: 1144417	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  06-07 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In support of her claim, the Veteran testified at a hearing before RO personnel in June 2008.  The transcript from that hearing has been associated with the record.

This case was previously before the Board in April 2010 and July 2011.  In the April 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder to include as secondary to the Veteran's service connected fibromyalgia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court vacated the Board's decision as to the issue of service-connection for an acquired psychiatric disorder as secondary to the Veteran's service connected disorders and remanded this appeal for further development consistent with instructions of the December 2010 Joint Motion for Remand (Joint Motion).

At the time of the July 2011 decision, the Board granted the Veteran's claim for an acquired psychiatric disorder as secondary to her service-connected disorders.  At that time, the Board noted that the Joint Motion also required the Board to address the Veteran's disability level relating to her service-connected fibromyalgia.  However, the Board noted that the Veteran never filed a timely Substantive Appeal on the issue of an increased rating greater than for 40 percent for fibromyalgia after the RO last denied that issue in the January 2006 statement of the case (SOC).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  In addition, the issue of an increased rating greater than for 40 percent for fibromyalgia was neither certified to the Board nor addressed by the Board in its earlier April 2010 decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (in limited instances the Board may waive any issue of timeliness in the filing of a Substantive Appeal for a given issue, either explicitly or implicitly).  As such, the Board noted that this issue had not been properly appealed to the Board.  

In other words, the Joint Motion required that the Board review this issue, sua sponte.  The Board is bound to follow the Joint Motion of the parties, incorporated into the January 2011 Order of the Court.  See 38 U.S.C.A. § 7252(a).  As such, given that the claim for an increased rating for fibromyalgia had not been adjudicated by the agency of original jurisdiction (AOJ) in light of the new evidence received after the January 2006 SOC, the Board remanded the claim for readjudication by the AOJ.  The Veteran's claim for an increased rating for fibromyalgia has now been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected fibromyalgia has been assigned a 40 percent rating for the appeal period, the maximum rating authorized under Diagnostic Code 5025.  Her upper back, low back, knee, and wrist pain, are considered under the relevant criteria, and to award separate disability ratings for these manifestations of her fibromyalgia would constitute pyramiding.  

2.  The symptoms of the Veteran's fibromyalgia do not present an exceptional disability picture such that the available schedular evaluations for her fibromyalgia are inadequate, and the applicable Diagnostic Codes consider the Veteran's level of disability and symptomatology.

3.  The Veteran's fibromyalgia-related irritable bowel syndrome manifests with no greater than mild disturbances of bowel function with occasional episodes of abdominal distress.



CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular disability rating in excess of 40 percent for the Veteran's fibromyalgia, and referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating is not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, Diagnostic Code 5025 (2011).

2.  The criteria are met for an initial noncompensable disability rating, but no greater, for irritable bowel syndrome associated with the Veteran's service-connected fibromyalgia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in September 2004 and August 2005.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing her about the information and evidence not of record that was necessary to substantiate her initial service connection claims; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence that she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The claim currently on appeal is one for a higher initial rating for the Veteran's service connected fibromyalgia.  As this appeal stems from an initial rating assignment, and is not an original increased rating claim, the additional section 5103(a) notice, in particular the notice for increased ratings described by the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required.

Furthermore, the September 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  

The claim at issue stems from an initial rating assignment.  In this situation, the Court has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in Dingess, indicating it was limited to situations where service connection was granted and the disability rating and effective date assigned prior to the enactment of the VCAA - so prior to November 9, 2000.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of her claims, including the downstream disability rating and effective date elements.  Moreover, if she did not receive this notice, for whatever reason, it is VA's obligation to explain why this is not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  In this regard, the Court emphasized its previous holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and SOCs described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Id.

Applying the above analysis to the present case, the Veteran does not contend, nor does the evidence show, any notification deficiencies with respect to content that have resulted in prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In fact, with respect to content, the AOJ actually provided the Veteran with downstream notice in the August 2005 and September 2008 letters pertaining to the disability rating, effective date, and higher rating elements of her claim.  Further, after the Veteran filed an NOD as to a higher initial rating for her fibromyalgia, the additional notice requirements described within 38 U.S.C. §§ 5104, 7105 were met by the January 2006 SOC and the August 2011 supplemental SOC (SSOC).  These documents provided the Veteran with a summary of the pertinent evidence as to her claim, a citation to the pertinent laws and regulations governing a higher rating for her fibromyalgia, and a summary of the reasons and bases for the AOJ's decision to deny a higher rating for fibromyalgia.  That is, in the January 2006 SOC and August 2011 SSOC, the Veteran was advised of the evidentiary and legal criteria necessary to substantiate a higher initial rating for fibromyalgia.  Therefore, the Veteran has not met her burden of establishing any prejudice as to notice provided for the downstream initial rating and effective date elements of her claim, such that there is no prejudicial error in the content of her VCAA notice.  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of her VCAA notice.    

Concerning the timing of her VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant VCAA notice prior to initially adjudicating her claim in May 2005, the preferred sequence.  However, in Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of her claim, such that the intended purpose of the notice is not frustrated and she is still provided proper due process.  Id. 120.  In other words, she must be given an opportunity to participate effectively in the processing of her claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional Dingess-compliant VCAA notice letters by readjudicating the case by way of the August 2011 SSOC.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented her from meaningfully participating in the adjudication of her claim.  As such, the Veteran has not established prejudicial error in the timing of her VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support her claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured her service treatment records (STRs), post-service military service department treatment records, and a VA medical examination regarding the nature and severity of her fibromyalgia.  The Veteran has submitted personal statements.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has she indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance her claim has been met.

The Board notes that the Veteran's representative has indicated several points of dissatisfaction with October 2004 VA medical examination.  In particular, in the Veteran's representative has objected that the October 2004 examiner may not have reviewed the Veteran's STRs, and that VA has failed to adequately identify the qualifications of the October 2004 examiner.  See the Informal Briefs of Appellant in Appealed Case dated in March 2010 and November 2011.  In this regard, the Veteran's representative has not presented any evidence to indicate that the October 2004 VA medical examination was in any way inadequate or that the examiner failed to acknowledge or review pertinent relevant findings, which may have affected the Veteran's initial rating for fibromyalgia.  Nor has the Veteran's representative provided any basis for showing that the October 2004 VA medical examination was in any way deficient in terms of the review of the nature or history of the Veteran's service-connected fibromyalgia.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need no affirmatively establish the examiner's competency); Cox v. Nicholson, 20 Vet. App. 563 (2007) (the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board concludes that the October 2004 examination was provided by a qualified medical examiner.  

Furthermore, the October 2004 examiner directly cited relevant treatment records from the Veteran's military service, thereby showing a review of the Veteran's relevant STRs.  In this regard, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Therefore, the Board concludes that the October 2004 VA orthopedic examination involved an adequate review of the record.  

The Board acknowledges that the duty of VA to provide a VA medical examination extends to examinations regarding claims for a higher rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (a rating must be adequate for rating purposes).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this regard, the October 2004 VA medical examiner provided a thorough review of the manifestations of the Veteran's fibromyalgia as well as the effects of her service-connected condition on her daily living and employment, such that the examination was adequate for rating purposes.  Finally, although the October 2004 VA medical examination was conducted several years ago, the Veteran has not submitted any evidence that her condition has varied over the intervening period.  In fact, the treatment records obtained from the military treatment center indicates that her fibromyalgia condition's manifestations have remained remarkably consistent over the course of the appeal.  See the January 2006, and April 2008 medical records (indicating that the Veteran's fibromyalgia remained unchanged).  Without evidence that the Veteran's fibromyalgia has worsened since the October 2004 VA medical examination, the Board is not required to remand the Veteran's claim for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  

Finally, the Board is also satisfied as to substantial compliance with the July 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial compliance, and not strict compliance, with the terms of an opinion request are required).  In this regard, the Board requested that the Veteran be provided with readjudication of her claim by the AOJ.  This was provided in the August 2011 SSOC.  Therefore, the Board finds that in the present case, there has been substantial compliance with the remand directive, such that no further development remains necessary.  38 U.S.C.A. § 5103. 

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The current issue on appeal is the assignment of an initial rating following the initial award of service connection for fibromyalgia.  Therefore, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case May 4, 2004) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of her award when her disability has been more severe than at others.  Id. at 126.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis- Higher Initial Disability Rating for Fibromyalgia

The Veteran's claim for service connection for fibromyalgia was granted in May 2005, with an initial rating of 40 percent effective May 4, 2004, under Diagnostic Code 5025.  38 C.F.R. § 4.71a.  The Joint Motion specifically requested that the Board consider if symptomatology of "constant pain" at a level of seven due to fibromyalgia established entitlement to a rating of 40 percent irrespective of upper and lower back, knee, wrist pain, depression, sleep disturbance, and irritable bowel syndrome symptomatology. 

The Board notes that the Veteran has been diagnosed with and consistently treated for fibromyalgia.  Diagnostic code 5025 is the relevant code specifically designated for fibromyalgia; therefore, the Board concludes that Diagnostic Code 5025 is the most appropriate rating code to apply to the Veteran's service-connected fibromyalgia.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms requires continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

As previously noted, the Veteran was provided with a VA medical examination in October 2004.  At that time, the Veteran reported neck and low back pain with trigger points, as well as pain in the knee joints (particularly the right knee).  She reported stiffness, trigger points in the neck, low back, and hips.  She reported a constant pain level of seven, which she managed with various pain medications.  She did not use any brace and had not received any shots to the back.  She indicated that her knee occasionally locks up, but did not report any aggravating factors and her symptoms were alleviated by her medications.  She indicated experiencing flat feet, alleviated by inserts.  The Veteran reported carpal tunnel syndrome of both hands, assisted by braces and alleviated through medication.  She reported that she had occasional symptoms of irritable bowel syndrome with sharp shooting pains in the rectal area and abdominal pain with symptoms of nausea, but "not much" vomiting.  She reported abdominal bloating with alternating constipation and diarrhea, alleviated to some extent by medication.  

The Veteran reported limited activities due to her service-connected depression and fibromyalgia.  She was not working, had difficulty getting up, had no energy, and had limited ability to attend to her children.  The examiner found abnormal posture, with a stiff neck.  The Veteran was unable to sit, stand, or lie down in one position for a period of time.  The examiner found tender trigger points over the paracervical, thoracic, and the lumbosacral areas.  The examiner noted limitation of motion of the spine, but complete range of motion in the knees.  A review of x-ray evidence found no separate degenerative arthritis affecting the spine or right knee, although there was some minimal degeneration of the face joints of the lumbar spine.  The examiner concluded that the Veteran experienced fibromyalgia with neck and low back pain with minimal degenerative arthritis of the lumbosacral spine with a moderate to moderately severe functional loss.  Flare-ups could cause the equivalent of severe functional loss of use of the joints.  The examiner also noted symptoms of irritable bowel syndrome.  

At her October 2004 VA psychiatric examination, the Veteran was noted to be exhibiting symptoms of constant pain during her interview.  In November 2004, the Veteran indicated that a lack of sleep due to her psychiatric issues sometimes caused her body to ache.  

The AOJ obtained the Veteran's record of ongoing treatment at a military facility.  See the DRO hearing pg. 2.  In this regard, the January 2006 record indicated that her symptoms had not changed.  A December 2006 record indicated that the Veteran's symptoms continued to include daily pain, primarily neck tenderness, and upper and low back pain, with occasional flare-ups that were "well controlled" by her pain medications.  In April 2008, the Veteran indicated that her pain was a five out of a ten point scale, with "the same" symptoms including:  difficulty sleeping, irritable bowel syndrome, tiredness, and pain in the joints which made it difficult to obtain a job.  In a later April 2008 record, the Veteran's symptoms were indicated as not having improved.

As previously noted, the Veteran has been assigned a 40 percent rating, which is the maximum schedular rating available for her fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Furthermore, although the Veteran's service-connected fibromyalgia clearly manifests with functional effects; however, the Veteran is already assigned the maximum schedular rating available for her fibromyalgia.  As such, the Veteran's fibromyalgia is not entitled to a rating in excess of the 40 percent rating now assigned due to any functional limitations shown by the record.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

Analysis - Separate Manifestations of the Veteran's Fibromyalgia

The Joint Motion directed that the Board consider if the October 2004 VA medical examiner's finding that the Veteran experienced a constant pain level of seven alone entitled her to a 40 percent rating for her fibromyalgia, irrespective of upper and lower back, knee, wrist pain, depression, sleep disturbance, and irritable bowel syndrome symptomatology.  The Board interprets this directive as a request for consideration of entitlement to separate ratings for separate manifestations of the Veteran's fibromyalgia.  

In this regard, the Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In particular, the final rule for fibromyalgia in the Federal Register states that if "a separate disability is diagnosed, e.g., dysthymic disorder, that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated (see 38 CFR 3.310(a)), as long as the same signs and symptoms are not used to evaluate both the primary and the secondary condition (see 38 CFR 4.14 (avoidance of pyramiding)).  In such cases, fibromyalgia and its complications may warrant a combined evaluation greater than 40 percent."  See Final Rule for Fibromyalgia, 64 Fed. Reg. 32,410 (June 17, 1999). 

In this regard, the Veteran's upper and lower back, knee, and wrist pain have been identified as associated with the Veteran's fibromyalgia.  Furthermore, the Veteran was indicated as experiencing constant pain at a level of seven.  In this regard, the Board concludes that the indication of a pain level of seven at the time of the October 2004 VA medical examination incorporates the particular joints indicated as painful.  The examiner initially rated the Veteran's general pain level, than provided further specific diagnostic findings regarding the location and symptoms associated with the general finding of constant pain at a level of seven.  In other words, these are separate descriptions of the same phenomenon.  Therefore, the Veteran remains entitled to the maximum 40 percent rating due to her constant pain, which affects multiple joints in different ways at different times.  However, to grant separate ratings for her generally described pain as well as for the more specific clinical findings regarding the joints affected by the pain identified would clearly result in awarding separate ratings for the same disability, or pyramiding, which is prohibited.  38 C.F.R. § 4.14.  In other words, the Board concludes that there is no distinction between the Veteran's general rating of pain at a constant level of seven, and the descriptions of joint pain caused by her fibromyalgia as separately elucidated by the October 2004 VA examiner.

The Board also notes that the limitation of motion of her spine did not result in the equivalent of ankylosis, nor did the examiner find any limitation of motion of the knees, such that higher ratings cannot be awarded under application of Diagnostic Codes 5235-5243, 5260, 5261.  38 C.F.R. § 4.71a; Butts, 5 Vet. App. at 540.  In this regard, ankylosis is defined as the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 68 (4th ed. 1987)).  Because the Veteran has been able to move her spine throughout the appeal period - by definition her lumbar spine is not immobile, such that a higher rating for limitation of motion is not warranted under application of a separate Diagnostic Code.  38 C.F.R. § 4.71a.

In addition, the Veteran's depression and sleep disturbance were awarded service connection in the July 2011 decision.  The Board notes that both the Veteran's November 2004 statement, and the October 2004 VA psychiatric examination associated the Veteran's sleep disturbance with her separately service-connected acquired psychiatric disorder.  Therefore, insofar as these symptoms might be considered manifestations of the Veteran's fibromyalgia, they are now directly considered service-connected and awarded separate rating codes, such that any consideration of these issues as separate manifestations of the Veteran's fibromyalgia is rendered moot.

Finally, the Board notes that the October 2004 VA medical examination indicated that the Veteran was experiencing irritable bowel syndrome, which might be to some extent associated with her fibromyalgia.  As such, granting the Veteran the benefit of the doubt, irritable bowel syndrome symptoms are not directly contemplated under the rating criteria for fibromyalgia and may be separately considered and rated.  

In this regard, Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114.

The words "mild," "moderate," and "'severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.
 
At the time of the October 2004 VA medical examination, the Veteran reported sharp, shooting pains in the rectal area, as well as abdominal pain with a history of nausea, but not much vomiting.  She further reported abdominal bloating with alternating constipation and diarrhea.  These were treated with medication with some improvement of the symptoms.  A September 2005 military facility treatment record indicated no gastrointestinal symptoms.  A December 2006 military facility treatment record indicated that the Veteran had not been experiencing any nausea, vomiting, or diarrhea, with no abdominal abnormalities.  

As such, with some evidence of disturbances of bowel function with occasional episodes of abdominal distress, the Board concludes that the Veteran's irritable bowel syndrome should be rated at 0 percent, or noncompensable, for the appeal period.  38 C.F.R. § 4.3.  However, the Board concludes that the evidence of record simply does not show the equivalent of "frequent" or "constant" episodes of abdominal distress, such that a higher compensable rating for irritable bowel syndrome is not warranted.  

Extraschedular Rating for Veteran's Fibromyalgia under 38 C.F.R. § 3.321(b)

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the level of functional impairment caused by the Veteran's fibromyalgia are specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  Furthermore, any separately occurring manifestations of the Veteran's fibromyalgia not considered by the relevant rating criteria have also been considered.  Therefore, the applicable rating criteria are clearly adequate and fully consider the Veteran's level of disability and symptomatology.  Moreover, the Veteran has been awarded a total rating based on individual unemployability due to service-connected disabilities, effective May 4, 2004, the date service connection was awarded for fibromyalgia.  Therefore, with the applicable rating criteria requiring consideration of all of the evident manifestations of the Veteran's fibromyalgia, consideration of an extraschedular rating is not warranted.  



ORDER

An initial rating in excess of 40 percent for the Veteran's service-connected fibromyalgia is denied.

An initial noncompensable disability rating for the Veteran's irritable bowel syndrome, as a manifestation of her fibromyalgia, is granted, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


